--------------------------------------------------------------------------------

Exhibit 10.1.b


SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of November 7, 2012 (this “Amendment”), to the Existing Credit Agreement is
among THE SHERIDAN GROUP, INC., a Maryland corporation (the “Borrower”), the
Lender party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer (all capitalized terms used herein and defined in
Section 1.1 are used herein as therein defined).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lender and the Administrative Agent are all parties
to (a) the Third Amended and Restated Credit Agreement, dated as of April 15,
2011, and (b) the First Amendment to Third Amended and Restated Credit
Agreement, dated as of June 6, 2012 (as amended or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lender agree to amend the Existing
Credit Agreement, and the Lender is willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendment set forth below;
 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1.  Certain Definitions.  The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
 
“Amendment” is defined in the preamble.
 
“Amendment Effective Date” is defined in Article III.
 
“Borrower” is defined in the preamble.
 
“Credit Agreement” is defined in the first recital.
 
“Existing Credit Agreement” is defined in the first recital.
 
SECTION 1.2.  Other Definitions.  Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
AMENDMENT TO EXISTING CREDIT AGREEMENT
 
Subject to the occurrence of the Amendment Effective Date, the Existing Credit
Agreement is hereby amended in accordance with this Article II.
 
SECTION 2.1.  Amendment to Section 1.01.  Section 1.01 of the Existing Credit
Agreement is hereby amended as follows:
 
The definition of “Swing Line Sublimit” is hereby amended by replacing the
amount “$5,000,000” with the amount “$10,000,000” where it appears therein.
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
SECTION 3.1.  This Amendment shall become effective on the date (the “Amendment
Effective Date”) when the Administrative Agent shall have received the
following:
 
(a)           counterparts of this Amendment duly executed and delivered on
behalf of the Borrower and the Lender;
 
(b)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment; and
 
(c)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1.  Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
 
SECTION 4.2.  Loan Document Pursuant to Existing Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article X thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4.3.  Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
SECTION 4.4.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of any executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
SECTION 4.5.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 4.6.  Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms.  The amendment
set forth herein shall be limited precisely as provided for herein to the
provision expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Borrower which would require the
consent of the Lender under the Existing Credit Agreement or any of the Loan
Documents.
 
SECTION 4.7.  Representations and Warranties.  To induce the Lender to execute
and deliver this Amendment, the Borrower hereby represents and warrants to the
Lender on the Amendment Effective Date that no Default or Event of Default
exists and all statements set forth in clauses (a) and (b) of Section 4.02 of
the Credit Agreement are true and correct as of such date, except to the extent
that any such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


BORROWER:
THE SHERIDAN GROUP, INC.
     
By: /s/ Robert M. Jakobe
 
Name: Robert M. Jakobe
 
Title: Executive Vice President and CFO



 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT – SHERIDAN]
 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By: /s/ Deirdre McAleer
 
Name: Deirdre McAleer
 
Title: Senior Vice President



 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT – SHERIDAN]
 
 
 

--------------------------------------------------------------------------------

 


LENDER:
BANK OF AMERICA, N.A., as a Lender, L/C
 
Issuer and Swing Line Lender
     
By: /s/ Deirdre McAleer
 
Name: Deirdre McAleer
 
Title: Senior Vice President

 
 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT – SHERIDAN]
 
 

--------------------------------------------------------------------------------